ORDER

PER CURIAM.
Appellant, Gary Klosterhoff (“claimant”), appeals the Final Award of the Labor and Industrial Relations Commission (“Commission”) denying his claim for unemployment benefits until claimant earned sufficient wages where claimant voluntarily left his employment without good cause attributable to his work or employer, respondent Heilig-Meyers Furniture. We affirm.
We have read the briefs of the parties and have reviewed the legal file and find the Final Award of the Commission is supported by competent and substantial evidence and no error of law appears. As we further find no jurisprudential purpose would be served by an extended opinion, we affirm the Commission’s award pursuant to Rule 84.16(b).